Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 03/02/2022.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,309,067.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omits certain steps of claims 1-19 in the 11,309,067 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-19 because it would have been obvious to omit certain steps with the motivation of providing query management of patient information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 and 14-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication US 2016/0012186 A1 to Zasowski et al.
Claim 1: 
Zasowski disclose the following limitations as shown below:
a network accessible memory for storing data associated with a plurality of patient records (see at least Fig. 1D, server, network; Fig. 1E; Fig. 1F; Fig. 2; Paragraph 25; Paragraph 51, most hospitals have an EHR system that contains EHRs for patients associated with the hospital or clinic. The EHR may include the information about each patient, in digital format. EHRs may contain the medical record for the patient; Paragraphs 89-91; server may include one or more processors, storage devices, input and output devices and communication interfaces); 
a query management server comprising (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may include one or more processors, storage devices, input and output devices and communication interfaces; server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician): 
an executable manager interface process configured to generate a network accessible interface for authoring queries for clinicians and configured for receiving queries from a plurality of query authoring processes operatively coupled to the query management server over a network, each queries identifying one of the plurality of patient records and including a request for a clinician to clarify a respective identified patient record (see at least Fig. 1A; Fig. 1D; Fig. 1E; Fig. 1F; Paragraphs 69-71, specialist queries are created manually by a clinical document improvement (CDI) specialist; Paragraph 78, FIG. 1A is an example query presented via a user interface module; Paragraph 79, once the query is constructed, the system is next presented to a physician or other provider via one or more user interface generated, at least in part, by user interface module; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may include one or more processors, storage devices, input and output devices and communication interfaces; server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician); 
an executable provider interface process configured to generate a network accessible interface for clinicians to respond to queries and configured for transmitting a response from a respective clinician back to the query authoring processes from which the query was received (see at least Figures 4-10; Fig. 21; Fig. 25; Paragraph 11, receiving by a computing device, user input responsive to a query presented via a user interface, wherein the user input addresses one or more undocumented items related to the query and determined from a plurality of documented items related to the patient; Paragraphs 13-14, receive user input responsive to a query presented via a user interface, wherein the user input addresses one or more undocumented items related to the query and determined from a plurality of documented items related to the patient, responsive to receiving the user input, generate updated information indicative of the user input and related to the patient, generate indicia indicative of the user input, and output, for display, the indicia; Paragraph 27, FIG. 4 is an illustration of an example user interface that indicated outstanding queries for each patient of a physician; Paragraph 33, FIG. 10 is an illustration of an example user interface that includes a response document representing a response to a query;  Paragraph 44, FIG. 21 is an illustration of a user interface that includes a response document that accepts user input in the form of text; Paragraph 48, FIG. 25 is a flow diagram illustrating an example technique for generating updated information in response to receiving user input responsive to a presented query; Paragraph 69; Paragraph 80, response module may be configured to process the response from the physician received via user interface module. The response document may then be associated with the patient’s EHR which allows the new information in the response document to be communicated to other healthcare providers and members of the care team); and 
an executable template editor configured to generate a network accessible user interface that enables query authors to select, create, store or categorize query templates useful in authoring queries and further configured for maintaining a plurality of query templates ((see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 64; query construction module, which contains a database of queries; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, another query form, called a casual linkage query, may describe a situation where the facts documented for a patient indicate more specific diagnosis, but a more specific diagnosis has not been stated; Paragraphs 67-68; Paragraph 69; the queries pulled (e.g., selected or generated) from the database may be formed properly so as to comply with industry standards; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraph 71, specialist queries may be created manually by a clinical document improvement (CDI) specialist, a human professional; Paragraph 72).
Claims 8 and 15 recite substantially similar method and computer program product limitations to those of system claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2: 
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
an executable publisher interface process configured to generate a network accessible interface for displaying content and configured for enabling provider processes operatively coupled to the query management server over a network to upload content to the accessible publisher interface (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician; client computing device may be configured to upload medical documentation to server for analysis, determination of any undocumented items, and generation of one or more queries soliciting user input).
Claims 9 and 16 recite substantially similar method and computer program product limitations to those of system claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3: 
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein a query template is configured to store data comprising information not stored in the network accessible memory for storing data associated with a plurality of patient records (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, casual linkage query may typically occur when two or more separate facts in the documentation could be linked together to note a more specific and complete diagnosis, but the physician has not made the appropriate connection between those facts; Paragraph 67, underlying condition query may occur when an underlying condition or diagnosis is not stated in the documentation; Paragraphs 68-69; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraphs 89-91).
Claim 4: 
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein the plurality of patient records comprises data representing any of name, date of admission, date of discharge if available, date of birth, age, location, account number or billing number, medical record number, length of stay, days post discharge if available, and insurance company (see at least Fig. 2; Paragraph 25, information from an electronic medical record (EHR) of a patient; Paragraph 51; Paragraph 76; Paragraph 82).
Claims 11 and 17 recite substantially similar method and computer program product limitations to those of system claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5: 
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein a list of standard answers to the authored query are presented to a clinician as a list of possible answers (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 64; query construction module, which contains a database of queries; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, another query form, called a casual linkage query, may describe a situation where the facts documented for a patient indicate more specific diagnosis, but a more specific diagnosis has not been stated; Paragraphs 67-68; Paragraph 69; the queries pulled (e.g., selected or generated) from the database may be formed properly so as to comply with industry standards; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraph 71, specialist queries may be created manually by a clinical document improvement (CDI) specialist, a human professional; Paragraph 72; Paragraph 119, each option may correspond to a respective undocumented item, a request to hold the query to address at another time, a request to discuss the query as not applicable or any other such actions).
Claim 6: 
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein the list of possible answers to the authored query include any of "co-assign" a query to another provider, "remind me later", and "not my patient" (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 64; query construction module, which contains a database of queries; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, another query form, called a casual linkage query, may describe a situation where the facts documented for a patient indicate more specific diagnosis, but a more specific diagnosis has not been stated; Paragraphs 67-68; Paragraph 69; the queries pulled (e.g., selected or generated) from the database may be formed properly so as to comply with industry standards; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraph 71, specialist queries may be created manually by a clinical document improvement (CDI) specialist, a human professional; Paragraph 72; Paragraph 119, each option may correspond to a respective undocumented item, a request to hold the query to address at another time, a request to discuss the query as not applicable or any other such actions).
Claim 7:  
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein the network accessible interface for clinicians to respond to queries is generated on a mobile device (see at least Fig. 1A; Fig. 1D; Fig. 1E; Fig. 1F; Paragraphs 69-71, specialist queries are created manually by a clinical document improvement (CDI) specialist; Paragraph 78, FIG. 1A is an example query presented via a user interface module; Paragraph 79, once the query is constructed, the system is next presented to a physician or other provider via one or more user interface generated, at least in part, by user interface module; Paragraph 89, server may generate information, such as queries; Paragraphs 90-91, server may include one or more processors, storage devices, input and output devices and communication interfaces; server may be configured to provide a service to one or more clients, such as generating and outputting queries that identify discrepancies to the physician; Paragraph 91, Examples of client computing device 4010 include personal computing devices, computers, servers, mobile devices, smart phones, tablet computing devices, etc.).
Claims 14 and 18 recite substantially similar method and computer program product limitations to those of system claim 7 and, as such, is rejected for similar reasons as given above.
Claim 10:  
Zasowski discloses the limitations as shown in the rejections above.  Zasowski further discloses the following limitations:
wherein a query template may be configured to store data comprising any of a question, a list of possible answers, clinical information, query title, query instructions, provider education information, tags for reporting purposes, branding or footnote information (see at least Fig. 1D; Fig. 1E; Fig. 1F; Paragraph 65, one query form, called specificity queries, may include a specific question related to the documentary evidence which triggered the query, along with a set of multiple choice, prescripted responses (.e.g., a list of selectable items) that the physician may choose from to respond to the query; Paragraphs 66, casual linkage query may typically occur when two or more separate facts in the documentation could be linked together to note a more specific and complete diagnosis, but the physician has not made the appropriate connection between those facts; Paragraph 67, underlying condition query may occur when an underlying condition or diagnosis is not stated in the documentation; Paragraphs 68-69; Paragraph 70, it may be beneficial, … to have multiple query forms to account for the different types of queries in the query construction module or query generation module; Paragraphs 89-91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US 2016/0012186 A1 to Zasowski et al. in view of U.S. Patent Application Publication US 2013/0162424 A1 to Treacy.
Claim 12:  
Zasowski discloses the limitations as shown in the rejections above.  Zasowski may or may not disclose the following limitations, but Treacy as shown does:
further comprising generating graphical scorecards with an executable rating process, the graphical scorecards indicating performance measures of query response processes to query author processes (see at least Fig. 1; Fig. 2; Paragraph 7, computing the responsiveness score based further on a comparison between the event response time and the allowable response period. Additionally, reports may be generated to summarize responsiveness scores and/or indicate trends in responsiveness scores; Paragraphs 16-20; Paragraph 22, the responsiveness score 30 may represent the responsiveness of a clinician 4 to the total number of alarm events 22. Alternatively, the responsiveness score 30 may represent the responsiveness of a group of clinicians, or the responsiveness of all clinicians in a medical facility, or a portion thereof; Paragraph 26, the responsiveness score 30 may be calculated according to various different scoring systems depending upon user requirements; Paragraph 30, analysis unit may also assess the responsiveness score to generate reports. The reports could convey any information about alarm events or clinician responses thereto).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski with Treacy with the motivation of providing the ability “… to maintain a high level of medical care by establishing a system which encourages clinicians to response to alarm events in a timely manner and allows monitoring of such responses” (Treacy, see at least Paragraph 6).
Claim 19 recites substantially similar computer program product limitations to those of method claim 12 and, as such, is rejected for similar reasons as given above.
Claims 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US 2016/0012186 A1 to Zasowski et al. in view of U.S. Patent Application Publication US 2014/0330577 A1 to Herman et al.
Claim 13:  
Zasowski discloses the limitations as shown in the rejections above.  Zasowski may or may not disclose the following limitations, but Herman as shown does:
wherein a query template is configured to store data comprising a photograph or graphic representation of a query author (see at least Fig. 3B; Paragraph 86-90, patient uses the camera to obtain images of the mouth, specifically the interior of the mouth.  The patient’s images, and concerns, become communicated to a health professional; Paragraph 175; Paragraph 188).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zasowski with Herman with the motivation for “… providing, tracking, and/or reminding patients of the details of an effective aftercare program” (Herman, see at least Paragraph 8).
Claim 20 recites substantially similar computer program product limitations to those of method claim 13 and, as such, is rejected for similar reasons as given above.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686